


Exhibit 10.13

 

2010 Form

 

AAR CORP.

 

Performance Restricted Stock Agreement

(“Agreement”)

 

Subject to the provisions of the AAR CORP. Stock Benefit Plan and the Long-Term
Incentive Plan for Fiscal 20     (together, the “Plan”), the terms of which are
hereby incorporated by reference, and in consideration of the agreements of the
Grantee herein provided, AAR CORP., a Delaware corporation (“Company”), hereby
grants to the Grantee a performance restricted stock award (“Award”), effective
      , 20       (“Date of Award”), for the number of shares of common stock
(“Common Stock”) of the Company, $1.00 par value (“Award Shares”) set forth in
the Company’s notification of Award grant letter to the Grantee dated       ,
20       and incorporated herein by reference, subject to the forfeiture and
nontransferability provisions hereof and the other terms and conditions set
forth herein:

 

1.       Acceptance By Grantee.  The Award is conditioned upon the acceptance by
the Grantee of the terms and conditions of the Award as set forth in this
Agreement.  The Grantee must confirm acceptance of the Award and this Agreement
on Smith Barney’s web site (www.benefitaccess.com).  If the Grantee does not
accept the Award and this Agreement within 30 days from the date of the
notification of the Award, the Award referenced herein shall expire unless the
acceptance date is extended in writing signed by the Company.

 

2.       Performance Condition.  The Award is conditioned upon the Company
meeting the cumulative net income performance goal target for the three-year
performance period beginning June 1, 20    , and ending May 31, 20    , as set
forth in the Long-Term Incentive Plan for Fiscal 20    .  If the Company does
not meet the cumulative net income performance goal target at the threshold
level set forth in the Long-Term Incentive Plan for Fiscal 20    , the Grantee
shall forfeit to the Company all Award Shares.  If the Company meets the net
income performance goal target at or above the threshold level but less than the
target level, the Grantee shall forfeit that number of Award Shares as
determined under the Long-Term Incentive Plan for Fiscal 20      .  The
restrictions also shall be released with respect to all Award Shares at the end
of the performance period (regardless of whether the net income performance goal
is met), if during the performance period the Company’s Common Stock satisfies
the First Trigger, as defined in the Long-Term Incentive Plan for Fiscal
20      .

 

3.       Restrictions. The Grantee represents that he is accepting the Award
Shares without a view toward distribution of said Award Shares and that he will
not sell, assign, transfer, pledge or otherwise encumber the Award Shares during
the period commencing on the Date of Award and ending on the date the
restrictions applicable to such Award Shares are released pursuant to this
Agreement (“Restrictive Period”).

 

4.       Release of Restrictions. Subject to the provisions of paragraphs 2 and
5, the restrictions described in paragraph 3 above shall be released with
respect to all Award Shares on May 31, 20    , except as follows:

 

(a)           In General.  Subject to the provisions of paragraph 2, if the
Grantee’s employment with the Company and all subsidiaries of the Company
terminates prior

 

--------------------------------------------------------------------------------


 

to the last day of the Restrictive Period for any reason other than death,
Disability or Retirement, the Grantee shall forfeit to the Company all Award
Shares not previously released from the restrictions of paragraph 3 hereof.

 

(b)           Retirement, Death or Disability.  Subject to the provisions of
paragraph 2, if the Grantee’s employment with the Company and all subsidiaries
of the Company terminates by reason of Retirement, Death or Disability prior to
the last day of the Restrictive Period, the Restrictive Period shall terminate
in accordance with the restriction release schedule set forth above in the first
clause of this paragraph 4 as to all Award Shares.  For this purpose,
(i) “Retirement” means the Grantee’s voluntary termination of employment, or his
termination of employment by the Company or a subsidiary without Cause (as
defined in the Plan), when he has (a) attained age 65 or (b) attained age 55 and
his age plus the number of his consecutive years of service with the Company and
subsidiaries is at least 75; and (ii) “Disability” means the inability of the
Grantee to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.

 

(c)           Restrictive Covenant.  If at any time prior to the Award Shares’
release from restrictions hereunder, the Grantee, without the Company’s express
written consent, directly or indirectly, alone or as a member of a partnership,
group, or joint venture or as an employee, officer, director, or greater than 1%
stockholder of any corporation, or in any capacity engages in any activity which
is competitive with any of the businesses conducted by the Company or its
affiliated companies at any time during the Grantee’s term of employment, the
Grantee shall forfeit to the Company all Award Shares not previously released
from the restrictions of paragraph 3 hereof.

 

5.       Change in Control. In the event of a Change in Control of the Company,
whether or not such change has the prior written approval of the Continuing
Directors, the Grantee shall be entitled to that number of Award Shares that
would be available if the cumulative net income performance goal were met at the
target level, and the Restrictive Period shall terminate as to all such Award
Shares.

 

6.       Change in Outstanding Shares. In the event of any change in the
outstanding shares of Common Stock occurring through stock splits, stock
dividends, stock consolidations, spin-offs, other distributions of assets to
stockholders or assumption or conversion of outstanding Awards due to an
acquisition after the Date of Award, the Award Shares shall be treated in the
same manner in any such transaction as other shares of Common Stock. Any
additional shares of Common Stock received by the Grantee with respect to the
Award Shares in any such transaction shall be subject to the same restrictions
as are then applicable to those Award Shares for which the additional shares
have been issued.

 

7.       Rights of Grantee.  As the holder of the Award Shares, the Grantee is
entitled to all of the rights of a stockholder of AAR CORP. with respect to any
of the Award Shares, when issued, including, but not limited to, the right to
receive dividends declared and payable since the Date of Award.

 

8.       Shares.  In aid of the restrictions set forth in paragraph 3, the
Grantee will be required to execute a stock power in favor of the Company which
will be cancelled upon release

 

2

--------------------------------------------------------------------------------


 

of restrictions with respect to Award Shares released.  Award Shares shall be
held by the Company in electronic book entry form on the records of the
Company’s Transfer Agent, together with the executed stock power, for the
account of the Grantee until such restrictions are released pursuant to the
terms hereof, or such Award Shares are forfeited to the Company as provided by
the Plan or this Agreement.  The Grantee shall be entitled to the Award Shares
as to which such restrictions have been released, and the Company agrees to
issue such Award Shares in electronic form on the records of the Transfer Agent.
Upon request by the Grantee, the Transfer Agent will transfer such released
Award Shares in electronic form to the Grantee’s broker for the Grantee’s
account or issue certificates in the name of the Grantee representing the Award
Shares for which restrictions have been released.

 

9.       Legend.  The Company may, in its discretion, place a legend or legends
on any electronic shares or certificates representing Award Shares issued to the
Grantee that the Company believes is required to comply with any law or
regulation.

 

10.     Committee Powers. The Committee may subject the Award Shares to such
conditions, limitations or restrictions as the Committee determines to be
necessary or desirable to comply with any law or regulation or with the
requirements of any securities exchange. At any time during the Restrictive
Period, the Committee may reduce or terminate the Restrictive Period otherwise
applicable to all or any portion of the Award Shares.

 

11.     Withholding Taxes.  The Grantee shall pay to the Company an amount
sufficient to satisfy all minimum tax withholding requirements, including those
arising under federal, state and local income tax laws, prior to the delivery of
any Award Shares.  Payment of the minimum withholding requirement may be made by
one or more of the following methods:  (i) in cash, (ii) in cash received from a
broker-dealer to whom the Grantee has submitted irrevocable instructions to
deliver the amount of withholding tax to the Company from the proceeds of the
sale of shares of Common Stock subject to the Award, (iii) by delivery to the
Company of other Common Stock owned by the Grantee that is acceptable to the
Company, valued at its fair market value on the date of payment, (iv) by
certifying to ownership by attestation of such previously owned Common Stock, or
(v) by having shares of Common Stock withheld from the Award Shares otherwise
distributable to the Grantee.  Payment shall be made pursuant to the on-line
procedures set forth on the AAR Stock Benefit Plan online web site through Smith
Barney (www.benefitacess.com).

 

12.     Postponement of Distribution.  Notwithstanding anything herein to the
contrary, the distribution of any portion of the Award Shares shall be subject
to action by the Board taken at any time in its sole discretion (i) to effect,
amend or maintain any necessary registration of the Plan or the Award Shares
distributable in satisfaction of this Award under the Securities Act of 1933, as
amended, or the securities laws of any applicable jurisdiction, (ii) to permit
any action to be taken in order to (a) list such Award Shares on a stock
exchange if the Common Stock is then listed on such exchange or (b) comply with
restrictions or regulations incident to the maintenance of a public market for
its Shares of Common Stock, including any rules or regulations of any stock
exchange on which the Award Shares are listed, or (iii) to determine that such
Award Shares and the Plan are exempt from such registration or that no action of
the kind referred to in (ii)(b) above needs to be taken; and the Company shall
not be obligated by virtue of any terms and conditions of this Award or any
provision of this Agreement or the Plan to issue or release the Award Shares in
violation of the Securities Act of 1933 or the law of any government

 

3

--------------------------------------------------------------------------------


 

having jurisdiction thereof.  Any such postponement shall not shorten the term
of any restriction attached to the Award Shares and neither the Company nor its
directors or officers shall have any obligation or liability to the Grantee or
to any other person as to which issuance under the Award Shares was delayed.

 

13.     Miscellaneous.

 

(a)           The Award and this Agreement shall be construed, administered and
governed in all respects under and by the laws of the State of Illinois.

 

(b)           Capitalized terms used herein and not defined herein will have the
meanings set forth in the Plan.

 

(c)           Nothing in the Award shall confer on the Grantee any right to be
or to continue in the employ of the Company or any of its subsidiaries or shall
interfere in any way with the right of the Company or any of its subsidiaries to
terminate the employment of the Grantee at any time for any reason or no reason.

 

(d)           This Agreement has been examined by the parties hereto, and
accordingly the rule of construction that ambiguities be construed against a
party which causes a document to be drafted shall have no application in the
construction or interpretation hereof.  If any part of this Agreement is held
invalid for any reason, the remainder hereof shall nevertheless remain in full
force and effect.

 

(e)           This Agreement constitutes the entire agreement between the
parties concerning the subject matter hereof and any prior understanding or
representation of any kind antedating this Agreement concerning such subject
matter shall not be binding upon either party except to the extent incorporated
herein.  No consent, waiver, modification or amendment hereof, or additional
obligation assumed by either party in connection herewith, shall be binding
unless evidenced by a writing signed by both parties and referring specifically
hereto.  No consent, waiver, modification or amendment with respect hereto shall
be construed as applicable to any past or future events other than the one in
respect of which it was specifically made.

 

(f)            This Agreement shall be construed consistent with the provisions
of the Plan and in the event of any conflict between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control and any terms of
this Agreement which conflict with Plan terms shall be void.

 

Questions concerning the provisions of this Agreement should be directed to the
Company’s Corporate Secretary: 630/227-2050; fax 630/227-2059.

 

*****************

 

4

--------------------------------------------------------------------------------


 

By accepting this Agreement, you irrevocably agree to be bound by the terms
hereof.  To accept this Agreement, please follow the procedures set forth below:

 

Step 1:

 

View your Award Summary (confirm that the number of shares awarded matches that
shown in the Award grant letter you received from the Company).

 

 

 

Step 2:

 

Read and review the documentation.

 

 

 

Step 3:

 

Confirm the review/acceptance of your Award and this Agreement.

 

 

 

Step 4:

 

Receive an online confirmation of your acceptance.

 

5

--------------------------------------------------------------------------------
